                   Case 2:20-cv-01362-MJP Document 5 Filed 10/14/20 Page 1 of 4



 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   NORTHWEST ENVIRONMENTAL
     ADVOCATES, an Oregon non-profit
10   corporation,
11
                                Plaintiff,
12                                                      No. 2:20-cv-01362-MJP
              v.
13
     THE U.S. ENVIRONMENTAL                             UNITED STATES’ ENTRY OF
14   PROTECTION AGENCY,                                 APPEARANCE

15                               Defendant.
16

17

18           Please enter the appearance of Michele L. Walter as counsel in the above-captioned case

19   on behalf of the Defendant, the United States Environmental Protection Agency. Ms. Walter is

20   registered to use the Court’s ECF and, thus, may be served electronically using that system. If
21   necessary, notices, orders, or other papers alternatively may be sent to Ms. Walter at either of the
22
     following addresses:
23

24

25

26
     U.S. Entry of Appearance
     2:20-cv-01866                                                                        U.S. Dept. of Justice
                                                                        999 18th St, Suite 370 – South Terrace
                                                                                            Denver, CO 80202
                                                                                                 303-844-1345
                Case 2:20-cv-01362-MJP Document 5 Filed 10/14/20 Page 2 of 4



 1   FIRST CLASS MAIL AND OVERNIGHT MAIL DELIVERY
 2   United States Department of Justice
     Environment & Natural Resources Division
 3
     Environmental Defense Section
 4   999 18th St.
     Suite 370 – South Terrace
 5   Denver, CO 80202

 6   TELEPHONE

 7   303-844-1345
 8   FACSIMILE
 9
     303-844-1350
10
     E-MAIL
11
     Michele.Walter@usdoj.gov
12
     DATED: October 14, 2020
13

14                                              Respectfully Submitted,
15
                                                JONATHAN BRIGHTBILL
16                                              Principal Deputy Assistant Attorney General
                                                Environment & Natural Resources Division
17                                              United States Department of Justice
18
                                                s/ Michele L. Walter
19                                              MICHELE L. WALTER
                                                Environmental Defense Section
20                                              999 18th Street, Suite 370 – South Terrace
                                                Denver, CO 80202
21                                              303-844-1345
                                                Michele.walter@usdoj.gov
22
                                                BRIAN T. MORAN
23
                                                United States Attorney
24                                              BRIAN KIPNIS
                                                Assistant United States Attorney
25                                              for the Western District of Washington
                                                5220 United States Courthouse
26
     U.S. Entry of Appearance
     2:20-cv-01362                                                                    U.S. Dept. of Justice
                                                                    999 18th St, Suite 370 – South Terrace
                                                                                        Denver, CO 80202
                                                                                             303-844-1345
                                                 2
                Case 2:20-cv-01362-MJP Document 5 Filed 10/14/20 Page 3 of 4



 1                                         700 Stewart Street, Suite 5220
                                           Seattle, WA 98101
 2                                         206-553-7970
                                           brian.kipnis@usdoj.gov
 3

 4   Attorneys for Defendant

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
     U.S. Entry of Appearance
     2:20-cv-01362                                                               U.S. Dept. of Justice
                                                               999 18th St, Suite 370 – South Terrace
                                                                                   Denver, CO 80202
                                                                                        303-844-1345
                                            3
                Case 2:20-cv-01362-MJP Document 5 Filed 10/14/20 Page 4 of 4



 1                                     CERTIFICATE OF SERVICE

 2          I hereby certify that on October 14, 2020, I electronically filed the foregoing document with
     the Clerk of the Court using the CM/ECF system, which will send notice of such filing to all
 3   counsel of record in this matter.
 4

 5
                                                                s/ Michele L. Walter
 6                                                            MICHELE L. WALTER

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
     U.S. Entry of Appearance
     2:20-cv-01362                                                                      U.S. Dept. of Justice
                                                                      999 18th St, Suite 370 – South Terrace
                                                                                          Denver, CO 80202
                                                                                               303-844-1345
                                                   4
